Brock, C.J., and Batchelder, J.,
dissenting: The fundamental right to travel guaranteed by the New Hampshire Constitution, Donnelly v. Manchester, 111 N.H. 50, 51, 274 A.2d 789, 791 (1971), may be impaired only upon a showing of a compelling State interest and that the regulation in question is reasonably related to its objective. We do not find that the record in this case shows that the town *183has sustained its burden in that regard, and on the facts of this case find the requirement unduly restrictive of a fundamental constitutional right. Emergency response, which no one will dispute is a valid concern with respect to police and firefighting personnel, may in some cases require a time and distance, but not a geographic, condition of employment.